Exhibit 10.1

 

 

 

[logo150x107.jpg]

 

 

 

 

 

NPS PHARMACEUTICALS, INC.
CHANGE IN CONTROL SEVERANCE PAY PLAN




 

 

 

 

 

 

 

AS AMENDED THROUGH

AUGUST 20, 2012

 

--------------------------------------------------------------------------------



Introduction.

The purpose of the NPS Pharmaceuticals, Inc. Change in Control Severance Pay
Plan (the "Plan") is to provide severance benefits to eligible employees of NPS
Pharmaceuticals, Inc. and its subsidiaries (collectively "Company") when there
has been a "change in control" of the Company resulting in the eligible
employee's job prospects being "materially altered." This Plan replaces any
prior severance policy or other policy or practice under which severance
benefits have been provided to employees of the Company, except as provided in
Section 13 herein. This document constitutes both the written instrument under
which the Plan is maintained and the summary plan description for the Plan.



Effective Date.

The original effective date of the Plan was January 1, 2005. The effective date
of the Plan as set forth herein is August 20, 2005.



Term.

The Plan shall be in effect until terminated by the Company.



ERISA

. For Covered Employees in the United States, this Plan is intended to be a
"welfare benefit plan" within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") and to meet the
descriptive requirements of a plan constituting a "severance pay plan" within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, Section 2510.2(b) and is to be administered as a
"top-hat" welfare plan maintained for select group of management or highly
compensated employees and exempt from the substantive requirements of ERISA.



Employment Standards Act

. For Covered Employees in Canada, the Plan is intended to provide the severance
benefits required under the Canadian Employment Standards Act, as amended from
time to time ("Employment Standards Act"). To the extent that any provisions of
the Plan conflict with the Employment Standards Act, the Employment Standards
Act shall govern Covered Employees in Canada.



Important Terms.

The following words and phrases shall have the following respective meanings
unless the context clearly indicates otherwise:



6.1   "Administrator" means the Company, acting through its General Counsel, or
such other person appointed by the Board.

6.2   "Base Pay" means the Covered Employee's annual regular straight-time
salary as in effect on the date of termination of employment.

6.3   "Board" means the Board of Directors of the Company.

6.4   "Cause" means (i) an act of material dishonesty by the Covered Employee in
connection with the Covered Employee's responsibilities as an employee, (ii) the
Covered Employee's conviction of, or plea of nolo contendere to, a felony, (iii)
the Covered Employee's gross misconduct in connection with the Covered
Employee's responsibilities as an employee, (iv) the Covered Employee's
violation of the Company's written policies and procedures; or (v) the Covered
Employee's continued failure to perform his or her responsibilities as an
employee after the Covered Employee has received a written demand for such
performance.

 

 

2

--------------------------------------------------------------------------------



6.5   "Change in Control" means (i) a dissolution or liquidation or sale of all
or substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving corporation; (iii) a
reverse merger in which the Company is the surviving corporation but the shares
of the Company's common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash, or otherwise; (iv) a strategic corporate event, such as a
merger or acquisition, where the Company is technically the surviving entity,
but which the Board determines in its sole discretion that other elements of a
Change in Control are present, i.e., a substantial change in the management team
or composition of the Board; (v) a transaction which the Board determines in its
sole discretion to constitute a Change in Control of the Company: or (vi) any
other capital reorganization in which more than 50% of the shares of the Company
entitled to vote are exchanged. A Change in Control does not include the
occurrence of an event described in (i), (ii), (iii) or (iv) where the sole
parties to the event are NPS Pharmaceuticals, Inc. and one of its subsidiaries.

6.6   "Company" means NPS Pharmaceuticals, Inc., a Delaware corporation, and any
of its wholly owned subsidiaries and any successor by merger, acquisition,
consolidation or otherwise that assumes the obligations of the Company under the
Plan.

6.7   "Covered Employee" means a regular full-time employee of the Company who
is (a) paid at Grade 11 or above of the Company's Compensation Structure for
Executives and Non-Executives or (b) paid at Grades 8 through 10 (Director) and
hired before September 1, 2012.

6.8   "Full-Time Employee" means those employees whose employment status is
expected to last four consecutive months or longer working 80 percent or more of
the normal possible annual working hours for that position.

6.9 "Determination Period" means the time period, not to exceed twenty-four (24)
months, beginning on the date of the Change in Control.

6.10   "Involuntary Termination" means the Company's termination of employment
of the Covered Employee after a Change in Control other than for Cause.

6.11   "Materially Altered" means without the Covered Employee's written
consent, (i) a material reduction in the Covered Employee's authority, duties or
responsibilities relative to the Covered Employee's authority, duties or
responsibilities in effect prior to such reduction where such reduction was
imposed without Cause, (ii) a material diminution in the Covered Employee's base
compensation, where such reduction was imposed without Cause, or (iii) a
material change in the geographical relocation at which the Covered Employee
must perform his or her duties as an employee of the Company.

6.12   "Plan" means the NPS Pharmaceuticals, Inc. Change in Control Severance
Pay Plan, as set forth in this document, and as hereafter amended from time to
time.

6.13 "Release Period" means the forty-five (45) day period, commencing on the
date of the Covered Employee's Separation from Service, by which he or she must
sign the Release in order to receive a Severance Benefit, as provided in Exhibit
B.

 

 

3

--------------------------------------------------------------------------------



6.14   "Section 409A" means Section 409A of the Internal Revenue Code of 1986,
as amended. This Plan is intended to comply with all of the requirements of
Section 409A and any regulatory, administrative or judicial guidance thereunder
and shall be administered and interpreted in accordance with those requirements.
This Plan is intended to meet the requirements of the separation pay plan
exemption under Section 409A. Any payment from the Plan that is subject to the
requirements of Section 409A may only be made in a manner and upon an event
permitted by Section 409A, including the requirement that deferred compensation
payable to a "specified employee" of a publicly traded company be postponed for
six months after separation from service. Payments upon termination of
employment may only be made upon a "separation from service" under section 409A.
Each payment under the Plan shall be treated as a separate payment for purposes
of section 409A and a series of installment payments shall be treated as a
series of separate payments. In no event may an employee, directly or
indirectly, designate the calendar year of any payment to be made under the
Plan. If the maximum period during which an employee has the ability to consider
and revoke a waiver/release hereunder would span two taxable years of the
employee, then, regardless of when the employee signs the waiver/release and the
revocation period expires, payment of severance benefits hereunder will be made
or commence no earlier than the beginning of the second of such taxable years.

6.15   "Separation from Service" means separation from Service as defined under
Section 409A.

6.16   "Severance Benefit" means the compensation and other benefits the Covered
Employee will be provided pursuant to Section 8.

6.17   "Severance Period" means the time period, not to exceed twenty-four
months, beginning on the date of a Covered Employee's Separation from Service as
a result of an Involuntary Termination or the Covered Employee's job prospects
being Materially Altered as a result of a Change in Control. The Severance
Period for each job classification is set forth on Exhibit A.

6.18   "Short Term Incentive" means the target percentage of the Covered
Employee's Base Salary in the Short Term Incentive Plan as determined by the
Company in effect on the date of termination of employment. It does not include
the short term incentive earned but not paid prior to the Covered Employee's
date of termination.

6.19   "Total Cash Compensation Target" means the Covered Employee's Annual Base
Pay and target Short Term Incentive divided by twelve (12) months and multiplied
by the number of months of the Covered Employee's Severance Period.

Eligibility for Severance Benefit.

An individual is eligible for the Severance Benefit under the Plan, in the
amount set forth in Section 8 and for the duration set forth in Exhibit A, only
if he or she is a Covered Employee on the effective date of a Change in Control.



 

4

--------------------------------------------------------------------------------



Severance Benefit

.



8.1.1   Termination Following a Change in Control

. Except as provided in Section 13, at any time within the Determination Period
for a Covered Employee following a Change in Control (i) the Covered Employee's
job prospects are Materially Altered followed by the termination of the Covered
Employee's employment in accordance with the notice and cure requirements of
this Section 8.1.1, or (ii) the Covered Employee's employment is Involuntarily
Terminated, other than for Cause or death or permanent disability, then the
Covered Employee may be entitled to his or her Severance Benefit under the Plan.



In the instance of the Involuntarily Termination of the Covered Employee, other
than for Cause or death or permanent disability, the Covered Employee shall be
entitled to receive the Severance Benefit described in the remainder of this
Section 8.1 from the Company, provided the Covered Employee signs the Release in
a timely manner as provided in Section 8.2.

In the instance of the Covered Employee's job prospects being Materially
Altered, the Covered Employee must exercise his or her rights under the Plan by
providing the Company with written notice that his or her job prospects have
been Materially Altered within ninety (90) days of the date of such Material
Alteration, upon the notice of which the Company will be provided a period of
thirty (30) days during which it may remedy the condition giving rise to the
Material Alteration of the Covered Employee's job prospects. In such instance,
the Covered Employee's employment with the Company shall terminate following the
expiration of the thirty (30) day cure period without the Company remedying the
condition giving rise to the Material Alteration of the Covered Employee's job
prospects, following which, provided the Covered Employee signs the Release in a
timely manner as provided in Section 8.2, the Covered Employee will receive the
following Severance Benefit from the Company:

8.1.2   Total Cash Compensation Target.

Within 60 days of the completion of the Covered Employee's Separation from
Service, if the Covered Employee has executed and not revoked the Release as
required by Section 8.2 herein and returned all of the Company's property as
required by Section 25 herein, the Covered Employee will be paid a lump sum
single payment equal to his or her Total Cash Compensation Target; provided,
however, that if the Covered Employee is a specified employee (as defined under
Section 409A) as of his or her date of Separation from Service and the lump sum
single payment equal to his or her Total Cash Compensation Target is determined
to be nonqualified deferred compensation subject to Section 409A, then such
payment shall be made on date which is the earlier of: (a) the date six months
after the Covered Employee's Separation from Service, or (b) the date of the
Covered Employee's death.



8.1.3   Covered Employees in Canada

. For Covered Employees in Canada, the amount of severance pay for a Covered
Employee whose severance pay is governed by the Employment Standards Act will be
the greater of that determined under Section 8.1.1 or the amount required under
the Employment Standards Act.



 

5

--------------------------------------------------------------------------------



8.1.4   Continued Medical Benefits.

If Covered Employee, and any spouse and/or dependents of Covered Employee
("Family Members"), has medical and dental coverage on the date of Covered
Employee's termination of employment under a group health plan sponsored by the
Company, the Company will reimburse Covered Employee for the total applicable
premium cost for medical and dental coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1986, 29 U.S.C. Sections 11611168; 26 U.S.C.
Section 4980B(f), as amended, and all applicable regulations (referred to
collectively as "COBRA") for Covered Employee and his Family Members during the
full term of the Severance Period (to the extent COBRA coverage lasts for the
full term); provided, that the Company shall have no obligation to reimburse
Covered Employee for the premium cost of COBRA coverage beginning on or after
the date Covered Employee and his Family Members first become eligible to obtain
comparable benefits from a subsequent employer. Notwithstanding the foregoing,
the Company reserves the right to restructure the foregoing continued coverage
arrangement in any manner reasonably necessary or appropriate to avoid penalties
or negative tax consequences to the Company or the Covered Employee, as
determined by the Company in its sole and absolute discretion.



8.1.5   Stock Option Accelerated Vesting and Extended Exercise Period.

Provisions for acceleration of vesting upon a Change in Control as defined above
may be found in the Company's Employee Stock Option Plans in effect on February
19, 2003 or thereafter, and options previously granted thereunder and then
outstanding. Those Stock Option Plans and Options also provide for an extended
time for exercise of such Options upon an Involuntary Termination initiated by
the Covered Employee or a termination initiated by the Company in either case
upon a Change in Control for Company employees generally and for Covered
Employees in particular. The terms of such stock option plans and grants made
thereunder remain in full force and effect. Notwithstanding the foregoing, the
Company reserves the right to restructure the foregoing continued coverage
arrangement in any manner reasonably necessary or appropriate to avoid penalties
or negative tax consequences to the Company or the Covered Employee, as
determined by the Company in its sole and absolute discretion.



8.1.6   Short Term Incentive Earned Prior to Date of Termination.

In the event that the Covered Employee's date of termination is prior to the
date that the amount of short term incentive earned by employees of the Company
for that year is determined, if any, the Covered Employee will be entitled to
receive, in addition to the Total Cash Compensation Target, a pro rata share of
his or her actual short term incentive target for such year, if any, e.g., if
the Covered Employee's date of termination is July 1, he or she will be entitled
to receive 50% of his or her actual short term incentive. Such pro rata short
term incentive payment will be paid according to the terms of the Company's
compensation program in effect for the calendar year in which the Involuntary
Termination of the Covered Employee occurs, but not later than March 15 of the
calendar year after the calendar year of the Separation from Service of the
Covered Employee. The Covered Employee's pro rata share of actual short term
incentive for such year will be paid to the Covered Employee at the same time
that it is paid to employees of the Company generally but not later than March
15 of the calendar year after the calendar year of the Separation from Service
of the Covered Employee, regardless of the Covered Employee's date of
termination of employment.



 

6

--------------------------------------------------------------------------------



8.1.7   Additional Limitation.

Anything in this Plan to the contrary notwithstanding, in the event that any
compensation, payment or distribution by the Company to or for the benefit of
the Covered Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Plan or otherwise (the "Severance Payments"),
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986 (the "Code"), the following provisions shall apply:



If the Severance Payments, reduced by the sum of (1) the Excise Tax and (2) the
total of the Federal, state, and local income and employment taxes payable by
the Covered Employee on the amount of the Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount, the
Covered Employee shall be entitled to the full benefits payable under this Plan.

If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the Severance Payments shall be reduced (but not below zero) to the extent
necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A; (2) cash
payments subject to Section 409A; (3) equity-based payments and acceleration;
and (4) non-cash forms of benefits. To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.

For the purposes of this Section 8.1.7, "Threshold Amount" shall mean three
times the Covered Employee's "base amount" within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00); and "Excise Tax" shall mean the excise tax imposed by Section
4999 of the Code, and any interest or penalties incurred by the Covered Employee
with respect to such excise tax.

8.2   Release.

As a condition to receiving Severance Benefits under this Plan, each Covered
Employee will be required to sign a waiver and release of all claims arising out
of the termination of the Covered Employee's employment with the Company and its
subsidiaries and affiliates, substantially in the form set forth on Exhibit B.



8.3   Vacation and PTO Days.

Any unused vacation or personal time off ("PTO") pay accrued as of a Covered
Employee's date of Involuntary Termination will be paid at the time the Covered
Employee receives his or her Total Cash Compensation Target payment. No Covered
Employee may use any accrued but unused vacation or PTO pay to extend his or her
Involuntary Termination date or to postpone or delay the start of his or her
Severance Period.



Withholding.

The Company will withhold from any Severance Benefit all federal, state, local
and other taxes required to be withheld therefrom and any other required payroll
deductions.



7

--------------------------------------------------------------------------------



Administration.

The Company is the Administrator of the Plan (within the meaning of section
3(16)(A) of ERISA). The Plan will be administered and interpreted by the
Administrator (in his or her sole discretion). The Administrator is the "named
fiduciary" of the Plan for purposes of ERISA and will be subject to the
fiduciary standards of ERISA when acting in such capacity. Any decision made or
other action taken by the Administrator with respect to the Plan, and any
interpretation by the Administrator of any term or condition of the Plan, or any
related document, will be conclusive and binding on all persons and be given the
maximum possible deference allowed by law. The Administrator has the authority
to act for the Company (in a non-fiduciary capacity) as to any matter pertaining
to the Plan; provided, however, that this authority does not apply with respect
to (a) the Company's power to amend or terminate the Plan or (b) any action that
could reasonably be expected to increase significantly the cost of the Plan, the
authority to take such actions is subject to the prior approval of the Board.



Eligibility to Participate.

The Administrator will not be excluded from participating in the Plan if
otherwise eligible, but he or she is not entitled to act or pass upon any
matters pertaining specifically to his or her own benefit or eligibility under
the Plan. The chief executive officer of the Company will act upon any matters
pertaining specifically to the benefit or eligibility of the Administrator under
the Plan.



Amendment or Termination.

The Company reserves the right to amend or modify the Plan at any time, without
advance notice to any Covered Employee, including but not limited to the
Severance Periods set forth on Exhibit A.

Notwithstanding the preceding, no amendment or modification of the Plan shall
impair the rights of any Covered Employee, unless mutually agreed otherwise
between the Covered Employee and the Company, which agreement must be in writing
and signed by the Covered Employee and the Company. The Plan will continue until
terminated on at least three months notice; provided, however, if there are any
outstanding Determination Periods or Severance Periods on the date of
termination, then the Plan will remain in effect until all Severance Benefits
have been paid with respect to any such Determination Periods and Severance
Periods. The Company shall not have the power to terminate the Plan on less than
three months notice without the consent of the affected Covered Employees.



Severance Agreements for Certain Covered Employees

. Certain Covered Employees have previously entered into written severance
agreements with the Company prior to December 1, 2004. Such Covered Employees
will not be entitled to severance benefits under both the Plan and their written
agreements. Within five (5) days of the Covered Employee's Involuntary
Termination, the Covered Employee shall elect whether he or she will receive
benefits under the written severance agreement or the Plan.



Claims Procedure.

Any employee or other person who believes he or she is entitled to any payment
under the Plan may submit a claim in writing to the Administrator or his or her
designee
.
If the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice will also
describe any additional information needed to perfect the claim, an explanation
as to why such information is necessary and an explanation of the Plan's claims
procedure and the time limits applicable to such procedures, including a
statement of the claimant's right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on appeal. The denial notice
will be provided within 90 days after the claim is received. If special
circumstances require an extension of time (up to 90 days), written notice of
the extension will be given within the initial 90-day period.



8

--------------------------------------------------------------------------------



Appeal Procedure.

If the claimant's claim is denied, the claimant (or his or her authorized
representative) may apply in writing to the Administrator for a review of the
decision denying the claim. Review must be requested within 60 days following
the date the claimant received the written notice of their claim denial or else
the claimant loses the right to review. The claimant (or representative) then
has the right to review pertinent documents and to submit issues and comments in
writing. The Administrator will provide written notice of his or her decision on
review within 60 days after it receives a review request. If additional time (up
to 60 days) is needed to review the request, the claimant (or representative)
will be given written notice of the reason for the delay. If the claimant's
appeal is denied (in full or in part), the claimant will be provided a written
notice explaining the specific reasons for the denial and referring to the
provisions of the Plan on which the denial is based. The notice will also
describe the claimant's right to receive, upon request and without charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits. The notice will also include a
statement of the claimant's right to bring a civil action under section 502(a)
of ERISA. No person may bring an action for any alleged wrongful denial of Plan
benefits in a court of law unless the claims procedures set forth above are
exhausted and a final determination is made by the Administrator. If a Covered
Employee or another interested person challenges a decision of the
Administrator, a review by the court of law will be limited to the facts,
evidence and issues presented to the Administrator during the claims procedure
set forth above. Facts and evidence that become known to a Covered Employee or
the other interested person after having exhausted the claims procedure must be
brought to the attention of the Administrator for reconsideration of the claims
determination. Issues not raised with the Administrator will be deemed waived.



Source of Payments.

All Severance Benefits will be paid in cash from the general funds of the
Company; no separate fund will be established under the Plan; and the Plan will
have no assets. No right of any person to receive any payment under the Plan
will be any greater than the right of any other general unsecured creditor of
the Company.



Inalienability.

In no event may any current or former employee of the Company or any of its
subsidiaries or affiliates sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process.



No Enlargement of Employment Rights.

Neither the establishment or maintenance of the Plan, any amendment of the Plan,
nor the making of any benefit payment hereunder, will be construed to confer
upon any individual any right to be continued as an employee of the Company. The
Company expressly reserves the right to discharge any of its employees,
including Covered Employees, at any time, with or without cause.



Applicable Law and Choice of Forum.

The provisions of the Plan will be construed, administered and enforced in
accordance with ERISA and, to the extent applicable, the laws of Canada or the
State of New Jersey. The Covered Employee agrees that any action brought under
the Plan will be brought in the State of New Jersey.



Severability.

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.



9

--------------------------------------------------------------------------------



Headings.

Headings in this Plan document are for purposes of reference only and will not
limit or otherwise affect the meaning hereof.



Indemnification.

The Company hereby agrees to indemnify and hold harmless the officers and
employees of the Company, and the members of its boards of directors, from all
losses, claims, costs or other liabilities arising from their acts or omissions
in connection with the administration, amendment or termination of the Plan, to
the maximum extent permitted by applicable law. This indemnity will cover all
such liabilities, including judgments, settlements and costs of defense. The
Company will provide this indemnity from its own funds to the extent that
insurance does not cover such liabilities. This indemnity is in addition to and
not in lieu of any other indemnity provided to such person by the Company by
written agreement, by-laws, incorporation documents or state law.



Breach and Attorneys' Fees.

In the event that a Covered Employee breaches the waiver and release attached as
Exhibit B, to the fullest extent permitted by law (including the Employment
Standards Act), the Company shall be entitled to pursue all legal remedies
against the Covered Employee and the Covered Employee shall be liable to the
Company for its reasonable attorneys' fees and costs incurred in pursuing such
legal remedies.



Representations by the Company.

Except as provided in Section 12 above, no employee, officer, director, or agent
of the Company has the authority to alter, vary, modify, or waive the terms and
conditions of the Plan. Except as provided in Section 13 above, no verbal or
written representations that are in addition to or contrary to the terms of the
Plan and its written amendments shall be binding on the Plan, the Administrator
or the Company.



Return of Company Property

. All property of the Company, including but not limited to keys, credit cards,
documents, records, office equipment, computers, cell phones, etc., must be
returned by the Covered Employee to the Company within five (5) business days of
the Covered Employee's Involuntary Termination in order for the Covered Employee
to receive the Severance Benefit.



Additional Information

.



Plan Name:

NPS Pharmaceuticals, Inc. Change in Control Severance Pay Plan

Plan Sponsor:

NPS Pharmaceuticals, Inc.
550 Hills Drive, 3rd Floor
Bedminster, NJ 07921
(908) 450-5300

 

Identification Numbers:

EIN: 87-0439579
PLAN: 501

 

Plan Year:

Calendar year

 

10

--------------------------------------------------------------------------------



Plan Administrator:

NPS Pharmaceuticals, Inc.
Attention: General Counsel

 
550 Hills Drive, 3rd Floor
Bedminster, New Jersey 07921
(908) 450-5300

 

Agent for Service of
Legal Process:

NPS Pharmaceuticals, Inc.
Attention: General Counsel
NPS Pharmaceuticals, Inc.
550 Hills Drive, 3rd Floor
Bedminster, NJ 07921
(908) 450-5300

11

--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE PERIOD FOR EACH JOB CLASSIFICATION

 

1. Employees in Grades 8 -10: 9 Months Total Cash Compensation Target.

2. Non-Executive Team Vice Presidents (Grade 11): 12 Months Total Cash
Compensation Target.

3. Executive Team Member* Vice President(s), Senior Vice President(s) and
Executive Vice President(s) (Tiers 2-4): 18 Months Total Cash Compensation
Target

4. Chief Executive Officer: 24 Months Total Cash Compensation Target

 

 

* Formal Executive Team "voting" members

 

12

--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE AGREEMENT

 

 

 

For good and valuable consideration (as provided in paragraph 2 below),
____________________ (hereinafter the "Employee"), with the intention of binding
himself or herself and his or her heirs, executors, administrators and assigns,
does hereby release NPS Pharmaceuticals, Inc. and its affiliates and
subsidiaries and their affiliated companies, divisions, subsidiaries,
successors, predecessors and assigns, and their respective present and former
officers, directors, executives, agents, attorneys and employees (collectively
the "Released Parties"), of and from any and all claims, actions, causes of
action, demands, attorneys' fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether now known or unknown, federal or state, which
the Employee, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, against any Released Party
arising out of or in any way connected with the Employee's employment
relationship with the Released Parties, or the termination thereof, up to the
date of this Waiver and Release Agreement ("Release"). Such claims include
without limitation, any claims for severance or vacation or other benefits,
unpaid wages, salary or incentive payment, breach of contract, wrongful
discharge, or employment discrimination under any applicable federal, state or
local statute, provision, order or regulation including, but not limited to, any
claim under the Age Discrimination in Employment Act ("ADEA"). The Employee
specifically waives any and all claims for back pay, front pay, or any other
form of compensation, except as set forth herein.

Notwithstanding the foregoing, the Employee does not waive rights, if any, the
Employee may have to unemployment insurance benefits or workers' compensation
benefits. The Employee does not waive any claims or rights under the ADEA which
may arise from events occurring after the date of this Agreement.

In reliance on the releases and agreements set forth herein and pursuant to the
NPS Pharmaceuticals, Inc. Change in Control Severance Pay Plan ("Plan"), the
Employee shall receive the gross amount of
______________________________________________________ ($__________), less
applicable federal and state withholding taxes, in accordance with Section 8.1.1
of the Plan. The Employee acknowledges that he or she would not be entitled to
the total amount provided herein without signing this Release.

The Employee acknowledges and agrees that neither the Plan nor this Release is
to be construed in any way as an admission of any liability whatsoever by any
Released Party under any federal or state statute or the principles of common
law, any such liability having been expressly denied.

13

--------------------------------------------------------------------------------



The Employee acknowledges and agrees that he or she has not, with respect to any
transaction or state of facts existing prior to the date of execution of this
Release, filed any complaints, charges or lawsuits against any of the Released
Parties with any governmental agency or any court or tribunal, and that he or
she will not do so at any time hereafter. The parties to this Release understand
that the Employee does not waive any rights or claims that may arise after the
date that this Release is executed.

The Employee acknowledges and agrees that it continues to be bound by the
confidentiality provisions of the Employee Agreement Concerning Invention
Assignment, Non-Disclosure and Non-Competition.

the event that the Employee breaches this Release, to the fullest extent
permitted by law (including the Employment Standards Act), the Company shall be
entitled to pursue all legal remedies against the Employee and the Employee
shall be liable to the Company for its reasonable attorneys' fees and costs
incurred in pursuing such legal remedies

The Employee acknowledges that he or she has forty-five (45) days, commencing on
the first day after his or her Separation from Service with the Company, to sign
this Release (the "Release Period"). In addition, once the Employee has signed
this Release, he or she shall have an additional period of seven days during
which he or she may revoke the executed Release (the "Revocation Period"), even
if this has the effect of extending the seven-day revocation period beyond the
45-day period referenced in the preceding sentence. If this Release is signed
and not subsequently revoked, this Release becomes effective and enforceable on
the first business day after the expiration of the Revocation.

The Employee further declares and represents that he or she has carefully read
and fully understands the terms of this Release and the Plan, that he or she has
been given not less than forty-five (45) days, commencing on the date of the
Employee's Separation from Service, to consider this Release and, if applicable,
the statistical data provided to him or her, that he or she has been advised to
seek, and has had the opportunity to seek, the advice and assistance of counsel
with regard to this Release and the terms of the Plan, and that he or she
knowingly and voluntarily, of his or her own free will, without any duress,
being fully informed and after due deliberate thought and action, accepts the
terms of and signs this Release as his or her own free act. In addition, the
Employee understands that once he or she has signed this Release, he or she
shall have an additional period of seven days during which he or she may revoke
the executed Release, even if this has the effect of extending the seven-day
revocation period beyond the above-referenced 45-day period.

 

 

 

14

--------------------------------------------------------------------------------



The Employee acknowledges and understands that he or she may revoke a signed
Release at any time within the Revocation Period by sending a written notice of
revocation to General Counsel, NPS Pharmaceuticals, Inc., 550 Hills Drive, 3rd
Floor, Bedminster, NJ 07921 New Jersey 07054. The Employee further understands
that if he or she revokes this Release, it shall not be effective or enforceable
and he or she will not receive any payments or other benefits provided for in
the Plan. A signed and unrevoked Release shall not become effective or
enforceable until the Revocation Period has expired, but shall be final and
binding on the next day after the last day of the Revocation Period.

DATED this ____ day of ______, 200__.

_______________________________________
[Employee]

The foregoing instrument was acknowledged before me this ____ day of _____,
200__, by [Employee].

_______________________________________
NOTARY PUBLIC
Residing at: __________________________

15

--------------------------------------------------------------------------------

